


117 S1140 IS: Seasonal Business PPP Parity Act
U.S. Senate
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 1140
IN THE SENATE OF THE UNITED STATES

April 15, 2021
Mr. King (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship

A BILL
To amend the Small Business Act to alter the maximum amount of a second draw loan under the Paycheck Protection Program, and for other purposes. 


1.Short titleThis Act may be cited as the Seasonal Business PPP Parity Act. 2.Maximum amount of second draw loan (a)In generalSection 7(a)(37) of the Small Business Act (15 U.S.C. 636(a)(37)) is amended by striking subparagraph (C) and inserting the following:

(C)Maximum loan amount
(i)In generalExcept as otherwise provided in this subparagraph, the maximum amount of a covered loan made to an eligible entity is the sum of— (I)the lesser of—
(aa)the product obtained by multiplying— (AA)at the election of the eligible entity, the average total monthly payment for payroll costs incurred or paid by the eligible entity during the 1-year period before the date on which the loan is made or calendar year 2019; by
(BB)2.5; or (bb)$2,000,000; plus
(II)with respect to a loan received under paragraph (36) for which the eligible entity received forgiveness under section 1106 of the CARES Act (as in effect before the date of enactment of this paragraph), the amount of an increase with respect to that loan that the eligible entity would have been eligible to receive under section 312 of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act (title III of division N of Public Law 116–260) if the eligible entity had not received such forgiveness. (ii)Seasonal employersThe maximum amount of a covered loan made to an eligible entity that is a seasonal employer is the sum of—
(I)the lesser of— (aa)the product obtained by multiplying—
(AA)at the election of the eligible entity, the average total monthly payments for payroll costs incurred or paid by the eligible entity for any 12-week period between February 15, 2019 and February 15, 2020; by (BB)2.5; or
(bb)$2,000,000; plus (II)with respect to a loan received under paragraph (36) for which the seasonal employer received forgiveness under section 1106 of the CARES Act (as in effect before the date of enactment of this paragraph), the amount of an increase with respect to that loan that the seasonal employer would have been eligible to receive under section 312 of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act (title III of division N of Public Law 116–260) if the seasonal employer had not received such forgiveness.
(iii)New entitiesThe maximum amount of a covered loan made to an eligible entity that did not exist during the 1-year period preceding February 15, 2020 is the sum of— (I)the lesser of—
(aa)the product obtained by multiplying— (AA)the quotient obtained by dividing the sum of the total monthly payments by the eligible entity for payroll costs paid or incurred by the eligible entity as of the date on which the eligible entity applies for the covered loan by the number of months in which those payroll costs were paid or incurred; by
(BB)2.5; or (bb)$2,000,000; plus
(II)with respect to a loan received under paragraph (36) for which the eligible entity received forgiveness under section 1106 of the CARES Act (as in effect before the date of enactment of this paragraph), the amount of an increase with respect to that loan that the eligible entity would have been eligible to receive under section 312 of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act (title III of division N of Public Law 116–260) if the eligible entity had not received such forgiveness. (iv)NAICS 72 entitiesThe maximum amount of a covered loan made to an eligible entity that is assigned a North American Industry Classification System code beginning with 72 at the time of disbursal is the sum of—
(I)the lesser of— (aa)the product obtained by multiplying—
(AA)at the election of the eligible entity, the average total monthly payment for payroll costs incurred or paid by the eligible entity during the 1-year period before the date on which the loan is made or calendar year 2019; by (BB)3.5; or
(bb)$2,000,000; plus (II)with respect to a loan received under paragraph (36) for which the eligible entity received forgiveness under section 1106 of the CARES Act (as in effect before the date of enactment of this paragraph), the amount of an increase with respect to that loan that the eligible entity would have been eligible to receive under section 312 of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act (title III of division N of Public Law 116–260) if the eligible entity had not received such forgiveness..
(b)Effective date; applicabilityThe amendments made by subsection (a) shall be effective as if included in the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act (title III of division N of Public Law 116–260) and shall apply to any loan made pursuant to section 7(a)(37) of the Small Business Act (15 U.S.C. 636(a)(37)) before, on, or after the date of enactment of this Act.  